190 S.W.3d 567 (2006)
Linda FAERBER, Trustee, Harold J. Schaeffer Lifetime Trust, Respondent,
v.
John G. SCHAEFFER, et al., Appellants.
No. ED 87080.
Missouri Court of Appeals, Eastern District, Division Four.
May 2, 2006.
John E. Hilton, Clayton, MO, for appellants.
J. Patrick Bradley, St. Louis, MO, for respondent.
Before NANNETTE A. BAKER, P.J. and ROBERT G. DOWD, JR. and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
John Schaeffer, Konny Schaeffer, and Anchor Lumber Company (collectively referred to as "Defendants") appeal from the judgment denying their Rule 74.06(b) motion to set aside the judgment entered against them and in favor of Linda S. Faerber, Trustee for the Harold J. Schaeffer Lifetime Trust (collectively referred to as "Plaintiff") in the amount of $259,669.12. Defendants contend the trial court erred in denying their Rule 74.06(b) motion to set aside the judgment because Plaintiff obtained the judgment through intrinsic fraud and the judgment was void for lack of subject matter jurisdiction.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).